Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on January 20, 2022. Claims 6-10 and 16-22 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Kurin on 2/1/2022.
The application has been amended as follows: 
Claims
Please amend the claims as follows: 
Claim 6, lines 8-9: “from an external instrument (EI)” was deleted, -- from the external instrument (EI) -- was inserted. 
Claim 6, line 13: “from an EI,” was deleted,  -- from the EI, -- was inserted. 
Claim 6, line 15: “and an EI,” was deleted,  -- and the EI, -- was inserted. 
Claim 6, line 21: “ an EI,” was deleted,  -- the EI, -- was inserted. 
Claim 7, line 10: “an EI,” was deleted,  -- the EI, -- was inserted. 
Claim 8, line 9: “an EI,” was deleted,  -- the EI, -- was inserted. 
Claim 9, line 6: “an EI,” was deleted,  -- the EI, -- was inserted. 
Claim 10, line 2: “an EI,” was deleted,  -- the EI, -- was inserted.
Claim 10, line 3: “an EI.” was deleted,  -- the EI. -- was inserted. 
Claim 16, line 19: “an external instrument (EI)” was deleted, -- the external instrument (EI) -- was inserted. 

Claim 16, line 27: “an EI,” was deleted,  -- the EI, -- was inserted. 
Claim 17, line 10: “an EI,” was deleted,  -- the EI, -- was inserted. 
Claim 18, line 10: “an EI,” was deleted,  -- the EI, -- was inserted. 
Claim 19, line 6: “an EI,” was deleted,  -- the EI, -- was inserted. 
Claim 20, line 2: “an EI,” was deleted,  -- the EI, -- was inserted.
Claim 20, line 3: “an EI.” was deleted,  -- the EI. -- was inserted. 

Allowable Subject Matter
Claims 6-10 and 16-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggests, within the context of the other claimed elements, determining a number of the advertising states, which have occurred without a successful connection having been established between the IMD and an El, exceeds a predetermined threshold and changing from transmitting an advertising notice in accordance with a first advertising schedule to transmitting the advertising notice in accordance with a second advertising schedule in response to the number of the advertising states, which have occurred without a successful connection having been established between the IMD and an El, exceeding the predetermined threshold, wherein the same wireless communication protocol is used when transmitting the advertising notice in accordance with the first advertising schedule and when transmitting the advertising notice in accordance with the second advertising schedule. The closest prior art includes: US 2015/0148868 to Shahandeh et al. (previously cited) which teaches a wireless communication protocol that includes an advertisement notice which may be repeated after a set duration and US 2018/0200525 to Schilling (previously cited) which teaches switching to a standby mode when an amount of unauthorized or unsuccessful request occur over a defined period of time but neither teaches or suggests determining a number of the advertising states, which have occurred without a successful connection having been established between the IMD .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792